Case 20-12322-KHK      Doc 35     Filed 12/14/20 Entered 12/14/20 07:48:54            Desc Main
                                 Document      Page 1 of 8



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


      In re: DYNAMIC SPORTS PERFORMANCE, LLC:
                                          :
                                          : Case No. 20-12322-KHK
                                          : Chapter 11
                        Debtor            :
      ____________________________________:

                 PLAN OF REORGANIZATION FOR SMALL BUSINESS
                             UNDER CHAPTER 11


      Dynamic Sports Performance, LLC’s plan of reorganization dated Dec. 13, 2020.

      Background for Cases filed under Subchapter V.

         A. Brief History of the Business Operations of the Debtor:

         Dynamic Sports Performance, LLC began operations in 2012

      providing personal training services to the public. The corporation is a sole

      member LLC owned and operated by Darius Gilbert, a former collegiate athlete

      at the University of Virginia. The original business model was to provide

      personal training at a physical training facility while also providing online

      interactive training to clients.

             The business functioned smoothly until March of 2020 when social

      distancing guidelines and other restrictions were placed upon businesses of

      many types due to COVID-19. The primary restriction on Dynamic Sports

      Performance, LLC was that the company could no long provide in person

      training to large groups in a physical location. Without being able to train

      large groups in one indoor location, the Debtor was economically forced to close
Case 20-12322-KHK      Doc 35    Filed 12/14/20 Entered 12/14/20 07:48:54           Desc Main
                                Document      Page 2 of 8



      its’ physical training location in Alexandria, Virginia.

             The Debtor was forced to adapt. The adaptation involved offering

      increased online training and organizing special events that could be conducted

      outdoors in the open air with proper social distancing.

             Since the spring of 2020 this has been the revised business model of

      Dynamic Sports Performance, LLC.

         B. Liquidation Analysis:

             To confirm the Plan, the Court must find that all creditors and equity
             interest holders who do not accept the Plan will receive at least as much
             under the Plan as such claim and equity interest holders would receive in
             a chapter 7 liquidation. A liquidation analysis is attached to the Plan as
             Exhibit 1.

         C. Ability to make future plan payments and operate without further
            reorganization:

             The Plan Proponent must also show that it will have enough cash over the
             life of the Plan to make the required Plan payments and operate the
             debtor’s business.

             The Plan Proponent has provided projected financial information as
             Exhibit 2.

             The Plan Proponent’s financial projections show that the Debtor will
             have projected disposable incomes (as defined by Section 1191 (d) of the
             Bankruptcy Code for the period described in Section Section 1191(c)(2) of
             $ 500.00.

             The final Plan payment is expected to be paid on December 20, 2026.
Case 20-12322-KHK      Doc 35    Filed 12/14/20 Entered 12/14/20 07:48:54        Desc Main
                                Document      Page 3 of 8



      Article 1: Summary

      This Plan of Reorganization (the Plan) under chapter 11 of the Bankruptcy Code
      (the Code) proposes to pay creditors of Dynamic Sports Performance, LLC (the
      Debtor) from cash flow from operations and future income.

      This Plan provides for:      N/A classes of priority claims;
                                   N/A classes of secured claims;
                                    x  classes of non-priority unsecured claims; and
                                   N/A classes of equity security holders.

      Non-priority unsecured creditors holding allowed claims will receive
      distributions, which the proponent of this Plan has valued at approximately 100
      cents on the dollar. This Plan also provides for the payment of administrative
      and priority claims.
      All creditors and equity security holders should refer to Articles 3 through 6 of
      this Plan for information regarding the precise treatment of their claim. A
      disclosure statement that provides more detailed information regarding this
      Plan and the rights of creditors and equity security holders has been circulated
      with this Plan.
      Your rights may be affected. You should read these papers carefully and
      discuss them with your attorney, if you have one. (If you do not have an
      attorney, you may wish to consult one.)


      Article 2: Classification of Claims and Interests

      Class 1      - All allowed claims entitled to priority under -507(a) of the Code
      (except administrative expense claims under -507(a)(2), [“gap” period claims in
      an involuntary case under -507(a)(3),] and priority tax claims under -
      507(a)(8)). NONE

      There are no creditors in this class

      Class 2      - There are no claims that will be allowed as a secured claim
      under Section 506 of the Code. NONE



      Class 3    - All non-priority unsecured claims allowed under Section 502 of
      the Code. UNSECURED CREDITORS WILL BE PAID 100%.


      Class 4       - Equity interest of the Debtor. NONE
Case 20-12322-KHK       Doc 35    Filed 12/14/20 Entered 12/14/20 07:48:54           Desc Main
                                 Document      Page 4 of 8




      Article 3: Treatment of Administrative Expense Claims, Priority Tax Claims,
      and Quarterly and Court Fees

      Unclassified claims       Under section -1123(a)(1), administrative expense
      claims, [“gap” period claims in an involuntary case allowed under -502(f) of the
      Code,] and priority tax claims are not in classes.

      Administrative expense claims

             Each holder of an administrative expense claim allowed under Section
      503 of the Code, [and a “gap” claim in an involuntary case allowed under
      Section 502(f) of the Code,] will be paid in full on the effective date of this Plan,
      in cash, or upon such other terms as may be agreed upon by the holder of the
      claim and the Debtor.


       Article 4: Treatment of Claims and Interests Under the Plan

      Claims and interest shall be treated as follows under this Plan:

              Class
                      Class 1 - Priority claims excluding those in Article 3 - NONE

              Impairment
                 ---- Impaired
                 ___     Unimpaired


              Treatment

                  Class 2 – Secured claims -       NONE

                       ___ Impaired
                       ___ Unimpaired


                  Class 3 – Non-priority unsecured creditors

                       ___ Impaired
                       _x_ Unimpaired

                  Unsecured creditors will be paid 100%, at $500.00 per month from
      the Debtor’s monthly Chapter 11 payment.
Case 20-12322-KHK        Doc 35     Filed 12/14/20 Entered 12/14/20 07:48:54          Desc Main
                                   Document      Page 5 of 8



                     Class 4 – Equity security holders of the Debtor      -       NONE

                         ___ Impaired
                         ___ Unimpaired


      Article 5: Allowance and Disallowance of Claims

      Disputed claim        -      A disputed claim is a claim that has not been allowed
      or disallowed [by a final non appealable order], and as to which either:

         (i)        A proof of claim has been filed or deemed filed, and the Debtor or
                   another party in interest has filed an objection; or
         (ii)      No proof of claim has been filed, and the Debtor has scheduled such
                   claim as disputed, contingent, or unliquidated.

         Delay of distribution on a disputed claim       No distribution will be made
         on account of a disputed claim unless such claim is allowed [by a final non-
         appealable order].

         Settlement of disputed claims -        The Debtor will have the power and
         authority to settle and compromise a disputed claim with court approval and
         compliance with Rule 9019 of the Federal Rules of Bankruptcy Procedure.


         Article 6: Provisions for Executory Contract and Unexpired Leases

         Assumed executory contracts and unexpired leases.
            (a) The Debtor assumes, and if applicable assigns, the following executory
                contract and unexpired leases as of the effective date: NONE

                (b) Except for executory contracts and unexpired leases that have been
                    assumed, and if applicable assigned, before the effective date or under
                    section 6.01(a) of this Plan, or that are the subject of a pending motion
                    to assume, and if applicable assign, the Debtor will be conclusively
                    deemed to have rejected all executory contracts and unexpired leases
                    as of the effective date.

                   A proof of a claim arising from the rejection of an executory contract
                   of unexpired lease under this section must be filed no later than 90
                   days after the date of the order confirming this Plan.
Case 20-12322-KHK      Doc 35    Filed 12/14/20 Entered 12/14/20 07:48:54          Desc Main
                                Document      Page 6 of 8



         Article 7: Means for Implementation of the Plan

               Pursuant to 1123(a)(5)(A) of the Code, the Debtor shall retain all of the
      property of the estate. Payments made under the plan shall be made from the
      cash flow and future earnings of the Debtor.

         Article 8: General Provisions

      Definitions and rules of constructions:    The definitions and rules of
      construction set forth in Sections 101 and 102 of the Code shall apply when
      terms defined or construed in the Code are used in this Plan, and they are
      supplemented by the following definitions:


      Effective date          The effective date of this Plan is the first business day
      following the date that is 14 days after the entry of the confirmation order. If,
      however, a stay of the confirmation order is in effect on that date, the effective
      date will be the first business day after the date on which the stay expires or is
      otherwise terminated.

      Severability        If any provision in this Plan is determined to be
      unenforceable, the determination will in no way limit or affect the enforceability
      and operative effect of any other provision of this Plan.

      Binding effect        The rights and obligations of any entity named or referred
      to in this Plan will be binding upon, and will inure to the benefit of the
      successors or assigns of such entity.

      Captions           The headings contained in this Plan are for convenience of
      reference only and do not affect the meaning or interpretation of this Plan.

      Controlling effect       Unless a rule of law or procedure is supplied by federal
      law (including the Code or the Federal Rules of Bankruptcy Procedure), the
      laws of the State of Virginia govern this Plan and any agreements, documents,
      and instruments executed in connection with this Plan, except as otherwise
      provided in this Plan.]

      Corporate governance:        N/A

      Retention of Jurisdiction: After the effective date of the plan, the United States
      Bankruptcy Court shall retain jurisdiction with regard to the case.
Case 20-12322-KHK     Doc 35     Filed 12/14/20 Entered 12/14/20 07:48:54          Desc Main
                                Document      Page 7 of 8



      Article 9: Discharge

        If the Debtor’s Plan is confirmed under Section 1191(a), on the effective date
        of the Plan, the Debtor will be discharged from any debt that arose before
        confirmation of this Plan, to the extent specified in Section 1141(d)(1)(A) of the
        Code, except that the Debtor will not be discharged of any debt:
           (i)    imposed by this Plan; or
           (ii)   to the extent provided in Section 1141(d)(6).

      If the Debtor’s Plan is confirmed under Section 1191(b), confirmation of this
      Plan does not discharge any debt provided for in this Plan until the court grants
      a discharge on completion of all payments due within the first 3 years of this
      Plan, or as otherwise provided in Section 1192 of the Code. The Debtor will not
      be discharged from any debt:
          (i)   on which the last payment is due after the first 3 years of the plan, or
                as otherwise provided in Section 1192; or
          (ii)  excepted from discharge under -523(a) of the Code, except as provided
                in Rule 4007(c) of the Federal Rules of Bankruptcy Procedure.


      Article 10: Other Provisions - NONE



      Respectfully submitted,


      /s/ Darius Gilbert
      Darius Gilbert
      Debtor Designee
      Owner of Dynamic Sports Performance, LLC


      /s/ Nathan Fisher
      Nathan Fisher
      Counsel to Debtor


      Dated: December 13, 2020
                                                         /s/ Nathan Fisher
                                                         Nathan Fisher
                                                         Fisher-Sandler, LLC
                                                         3977 Chain Bridge Rd., #2
                                                         Fairfax, VA 22030
                                                         (703) 691-1642
                                                         VSB #37161
Case 20-12322-KHK     Doc 35     Filed 12/14/20 Entered 12/14/20 07:48:54         Desc Main
                                Document      Page 8 of 8



                               CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 14th day of December, I served the
      forgoing, via first class and ECF, on the following, who are all necessary parties
      under Local Rule 4001(a)-1(E)(1):

      Jack Frankel
      Office of the United States Trustee
      1725 Duke Street
      Suite 650
      Alexandria, VA 22314

      Jolene Wee
      JW Infinity Consulting, LLC
      447 2nd Floor, #502
      New York, NY 10013

      Leonidas Koutsouftikis, Esq.
      Magruder Cook Koutsouftikis & Palanzi
      1889 Preston White Drive, Ste. 200
      Reston, VA 20191

      Darius Gilbert
      Debtor Designee
      6038 Richmond Highway, Apt. 612
      Alexandria, VA 22303


                                                        /s/ Nathan Fisher
                                                        Nathan Fisher
